Case 1:21-cv-00875-JSR Document 1-1 Filed 02/02/21 Page 1 of 4




                         EXHIBIT A

                   VATRA Incorporation
            Case 1:21-cv-00875-JSR Document 1-1 Filed 02/02/21 Page 2 of 4
Corporations Division
 Business Entity Summary
 ID Number: 001063840                                        Request certificate    New search


 Summary for: THE PAN-ALBANIAN FEDERATION OF AMERICA VATRA (THE HEARTH)
 INC.

 The exact name of the Nonprofit Corporation: THE PAN-ALBANIAN FEDERATION OF
 AMERICA VATRA (THE HEARTH) INC.
 The name was changed from: THE HEARTH, PAN-ALBANIAN FEDERATION OF AMERICA on
 07-25-1921

 Entity type: Nonprofit Corporation
 Identification Number: 001063840               Old ID Number:

 Date of Organization in Massachusetts:         Date of Revival: 4/23/2014 12:00:00 AM
 05-10-1912

 Date of Involuntary Revocation: 12-11-         Last date certain:
 1972

 Current Fiscal Month/Day: 12/31

 The location of the Principal Office in Massachusetts:

 Address: 778 HUNTINGTON AVE #6
 City or town, State, Zip code,     BOSTON,   MA   02115   USA
 Country:

 The name and address of the Resident Agent:

 Name:
 Address:
 City or town, State, Zip code,
 Country:
 The Officers and Directors of the Corporation:

                                                                                   Term
  Title           Individual Name             Address
                                                                                   expires
  PRESIDENT       ELMI BERISHA                21 S. MEDIATION AVE            01-19-2022
                                              WAPPINGERS FALLS, NY 12592 USA
  TREASURER       MARJAN CUBI                 51 FOWLER AVE YANKERS, NY            01-19-2022
                                              10701 USA
  VICE            PASHKO R CAMAJ              166 EAGLE AVE NEWMILFORD, NJ         01-19-2022
  PRESIDENT                                   07646 USA
  VICE            ADRIATIK SPAHIU             7801 POINT DR UNIT 2401              01-19-2022
  PRESIDENT                                   JACKSONVILLE, FL 32256 USA
  CLERK           ARIANA BEJA                 778 HUNTINGTON AVE BOSTON,           01-19-2022
                                              MA 02115 USA
           Case 1:21-cv-00875-JSR Document 1-1 Filed 02/02/21 Page 3 of 4
VICE            ERVIN DINE                  15 65TH ST WEST NEW YORK, NJ    01-19-2022
PRESIDENT                                   07093 USA

VICE            BESIM MALOTA                80 MIDLAND RD TRUMBULL, CT      O1/19/2022
PRESIDENT                                   06611 USA
VICE            ALFONS GRISHAJ              133 MAIE RD STERLING HEIGHTS,   01-19-2022
PRESIDENT                                   MI 48313 USA
ASSISTANT       NAZO VELIU                  810 PELHAM PKWY SOUTH BRONX,    01-19-2022
CLERK                                       NY 10462 USA
DIRECTOR        DALIP GRECA                 2514 YOUNG AVE BRONX, NY        01-19-2022
                                            10467 USA
DIRECTOR        MARK MARNACAJ               19 VERONA AVE YONKERS, NY       01-19-2022
                                            10716 USA
DIRECTOR        IBRAHOM KOLARI              363 NAUGHTON AVE STATEN         01-19-2022
                                            ISLAND, NY 10305 USA
DIRECTOR        SKENDER MURTEZANI           7200 DAUGLASTON QUEENS, NY      01-19-2022
                                            11362 USA
DIRECTOR        AGUSTIN MIRAKA              719 WARING AVE # 4C BRONX, NY   01-19-2022
                                            10467 USA
DIRECTOR        SOKOL BEJLERI               35-11 DITMARS BLVD LUNG         01-19-2022
                                            ISLAND, NY 11105 USA
DIRECTOR        MERITA B MCCORMACK          19813 FIOSTRA LA LESSBURG, VA   01-19-2022
                                            20175 USA
DIRECTOR        IDRIZ LAMAJ                 2184 BARNES AVE BRONX, NY       01-19-2022
                                            10462 USA
DIRECTOR        ZEF BALAJ                   3062 BAINBRIDGE AVENUE BRONX, 01-19-2022
                                            Y 10462 USA
DIRECTOR        MONDI RAKAJ                 47465 BARBARA DR MACOMB, MI     01-19-2022
                                            48044 USA
DIRECTOR        MARIANA BUKLU               1002 81ST BROOKLYN, NY 11214    01-19-2022
                                            USA

                                 Confidential              Merger
                   Consent     Data                      Allowed      Manufacturing

View filings for this business entity:

 ALL FILINGS
 Annual Report
 Application For Revival
 Articles of Amendment
 Articles of Consolidation - Foreign and Domestic

                                          View filings


               Comments or notes associated with this business entity:
Case 1:21-cv-00875-JSR Document 1-1 Filed 02/02/21 Page 4 of 4




                          New search
